Citation Nr: 1433890	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  05-35 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a rectal disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 1983.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).


REMAND

A longitudinal review of the record revealed that the Veteran essentially contends his current rectal disorder was aggravated during active service. 

Pre-service surgical treatment records dated in December 1980 showed the Veteran underwent a procto-sigmoidoscopy, anoscopy, lateral internal sphincterotomy, and hemorrhoidectomy prior to service.  Operative diagnoses were listed as chronic fissure in posterior ano and internal and external hemorrhoids.  A March 1981 medical record from South Suburban Hospital revealed complaints of sharp pain in rectum and noted that the Veteran's surgical incisions had healed.

The Veteran's anus and rectum were marked as normal on clinical evaluation in the September 1981 service enlistment examination report.  On a September 1981 Report of Medical History, the Veteran marked that he had rectal disease.  The examiner noted the Veteran's hemorrhoidectomy from 1980.  Additional service treatment records dated from 1981 to 1983 reflected continued complaints of rectal pain, itching, seepage, and discomfort.  In a November 1981 treatment record, he complained of rectal pain since entry into boot camp.  Records showed findings of external hemorrhoid, rectal stricture, pruritus ani, and proctitis, with treatment including creams, suppositories, dietary changes, and sitz baths.  The Veteran's anus and rectum were marked as normal on clinical evaluation in the March 1983 service separation examination report.  On a March 1983 Report of Medical History, the Veteran marked that he had rectal disease and used cream for perianal irritation.  The examiner noted the Veteran had hemorrhoids excised in 1981 and had perianal irritation. 

An April 1983 VA examination report revealed that the Veteran refused protoscopy and claimed he had pain in rectal area while walking.  Digital examination of the area revealed no external hemorrhoids, normal anal sphincter muscle tone and control, no rectal masses, and pruritus ani. 

Post-service private treatment records dated in 1999 showed complaints of occasional bleeding and detailed findings of hypertrophic anal papilla on colonoscopy.

In lay evidence in the form of a January 2004 statement from the Veteran, the transcript of a January 2007 videoconference hearing before the Board, and an April 2011 statement from the Veteran, the Veteran repeatedly described his in-service and post-service symptomatology.  In January 2004, the Veteran asserted that he should have been discharged with medical benefits for a chronic condition, which the military severely aggravated "leaving his rectum in a total discomfortable condition till this day".  During his January 2007 Board hearing, the Veteran stated that he had seen Dr. S. K. within three to four months after discharge and that the physician gave him medications.  In the April 2011 statement, the Veteran also stated that after discharge he went to see the physician who performed his rectal surgery prior to service, Dr. S. K.  The Veteran further asserted that Dr. S. K. had informed him at that time that his rectal disorder had become worse due to lack of proper care and treatment.  

In November 2013, the Board vacated a prior October 2012 decision, reopened the claim of entitlement to service connection for a rectal disorder, and remanded this matter for additional development, to include instructing the RO to obtain a VA examination in order to determine the nature and etiology of the Veteran's claimed rectal disorder on appeal.  38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A review of the record reveals that further development on this matter is warranted. The record reflects that the Veteran failed to report to a scheduled VA examination in May 2014.  Yet, documentation from the VA Medical Center showing that notice of the scheduled examination was sent to the Veteran's last known mailing address is not of record.  In addition, three different mailing addresses have been used by VA for the Veteran in recent correspondence of record.  As such, the Board finds that the RO has not substantially complied with the directives of the prior November 2013 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Based on the cumulative evidence of record, this claim must be remanded to clarify the Veteran's current mailing address.  In addition, the Board instructs the RO to reschedule the Veteran for a VA examination to determine the nature and etiology of his claimed rectal disorder on appeal.  A copy of the actual examination notification letter from the VA Medical Center, not just the general notice letter from the RO showing a VA examination will be scheduled, must also be associated with the claims file by the RO.

Accordingly, the case is remanded for the following actions:

1.  The RO must undertake appropriate action, to specifically include contacting the Veteran's attorney, to verify his current mailing address.  The RO must document in the claims file all requests and responses in this regard.  Special care must be taken to ensure that all correspondence is sent to the Veteran's correct, current address.

2.  The Veteran must then be afforded the appropriate VA examination to determine whether any rectal disorder found is related to events during his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that those records have been reviewed.  

Following a review of the pre-service, service, and post-service medical records, and the Veteran's lay statements, the examiner must state whether any currently diagnosed rectal disorder was incurred in or aggravated by service.  

If any rectal disorder is found to have pre-existed military service, the examiner must state the evidence upon which this conclusion was reached.  The examiner must then state whether any such rectal disorder was permanently aggravated beyond its natural progression during the Veteran's military service.  

If any current rectal disorder is found not to have pre-existed military service, the examiner must state whether the currently diagnosed rectal disorder is causally related to the Veteran's military service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address by the VA Medical Center.  Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

